DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US Publication No. 2016/0287152).

	Regarding claim 1, Schwartz et al. discloses a method comprising: 
forwarding a first electronic signal received from a nanite (see Figures 16A-18B) deployed in a user's body to a remote server (see [0125]), where the first electronic signal contains a record of a chemical reaction detected by the nanite in the user's body (see Figures 15 and 19 and [0121], [0129], and [0180]); 
receiving a second electronic signal from the remote server, where the second electronic signal contains an instruction for responding to a potential health risk indicated by the chemical reaction (see [0130], [0173], and [0189]); and 
taking an action to mitigate the potential health risk based on the instruction (see [0130], [0173], and [0189]).  
Regarding claim 2, Schwartz et al. discloses the method is performed by a mobile user endpoint device (see Figures 11-14 and [0126], [0152], and [0169]).
Regarding claim 3, Schwartz et al. discloses the mobile user endpoint device is a mobile phone (see [0126], [0152], and [0169]).
Regarding claim 4, Schwartz et al. discloses the mobile user endpoint device is a wearable smart device (see Figures 5-10 and [0126], [0152], and [0169]).  
Regarding claim 6, Schwartz et al. discloses the action comprises displaying a message to alert a user to the potential health risk (see [0141], [0147], [0150], and [0173]).
Regarding claim 8, Schwartz et al. discloses the first electronic signal is received using a short-range communication protocol (see [0122], [0138], and [0163]).
Regarding claim 9, Schwartz et al. discloses the potential health risk is a presence of an unhealthy substance in the user's body (see [0076], [0116], and [0135]).
Regarding claim 10, Schwartz et al. discloses a device comprising: 
a processor (see Figures 12-14 and [0160] and [0178]); and 
a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations (see Figures 12-14 and [0161] and [0178]), the operations comprising: 
forwarding a first electronic signal received from a nanite (see Figures 16A-18B) deployed in a user's body to a remote server (see [0125]), where the first electronic signal contains a record of a chemical reaction detected by the nanite in the user's body (see Figures 15 and 19 and [0121], [0129], and [0180]); 
receiving a second electronic signal from the remote server, where the second electronic signal contains an instruction for responding to a potential health risk indicated by the chemical reaction (see [0130], [0173], and [0189]); and 
taking an action to mitigate the potential health risk based on the instruction (see [0130], [0173], and [0189]).  
Regarding claim 11, Schwartz et al. discloses the device is a mobile user endpoint device (see Figures 11-14 and [0126], [0152], and [0169]).
Regarding claim 12, Schwartz et al. discloses the mobile user endpoint device is a mobile phone (see [0126], [0152], and [0169]).
Regarding claim 13, Schwartz et al. discloses the mobile user endpoint device is a wearable smart device (see Figures 5-10 and [0126], [0152], and [0169]).  
Regarding claim 15, Schwartz et al. discloses the action comprises displaying a message to alert a user to the potential health risk (see [0141], [0147], [0150], and [0173]).
Regarding claim 17, Schwartz et al. discloses the first electronic signal is received using a short-range communication protocol (see [0122], [0138], and [0163]).
Regarding claim 18, Schwartz et al. discloses the potential health risk is a presence of an unhealthy substance in the user's body (see [0076], [0116], and [0135]).
Regarding claim 19, Schwartz et al. discloses a non-transitory computer readable medium storing computer program instructions, which, when executed on a processor, cause the processor to perform operations (see Figures 12-14 and [0160]-[0161] and [0178]), the operations comprising: 
forwarding a first electronic signal received from a nanite (see Figures 16A-18B) deployed in a user's body to a remote server (see [0125]), where the first electronic signal contains a record of a chemical reaction detected by the nanite in the user's body (see Figures 15 and 19 and [0121], [0129], and [0180]); 
receiving a second electronic signal from the remote server, where the second electronic signal contains an instruction for responding to a potential health risk indicated by the chemical reaction (see [0130], [0173], and [0189]); and 
taking an action to mitigate the potential health risk based on the instruction (see [0130], [0173], and [0189]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., further in view of Anderson (US Publication No. 2017/0087299 A1) (cited by Applicant).

Regarding claims 5, 14, and 20, Schwartz et al. teaches the action comprises instructing the patient to take a medication (see [0130], [0173], and [0189]). but does not specifically teach the nanite dispensing the medication. However, Anderson teaches the action comprises instructing the nanite to dispense a medication (see [0018]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, device, and computer readable medium of Schwartz et al. to include instructing the nanite to dispense a medication, as disclosed in Anderson, so as to provide a medicine to address the potential health risk (e.g. inflammation, heart disease, inflammatory bowel disease, cancer, gastritis, etc.) based on the chemical reaction detected by the nanite (see Anderson: [0019]-[0022]).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., further in view of Romem (US Publication No. 2012/0209088 A1) (cited by Applicant).

Regarding claims 7 and 16, it is noted Schwartz et al. does not specifically teach receiving a third electronic signal from the nanite, where the third electronic signal contains a notification that the nanite is close to expiration; and notifying a user to replenish a supply of nanites in the user's body. However, Romem teaches receiving a third electronic signal from the nanite, where the third electronic signal contains a notification that the nanite is close to expiration; and notifying a user to replenish a supply of nanites in the user's body (see [0030], [0070], [0078], and [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device of Schwartz et al. to include receiving a third electronic signal from the nanite, where the third electronic signal contains a notification that the nanite is close to expiration; and notifying a user to replenish a supply of nanites in the user's body, as disclosed in Romem, so as to detect when the nanite has stopped functioning and issue an appropriate alert to initiate a replacement procedure (see Romem: [0078]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791